Citation Nr: 1016783	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1978.  He also had active service from June 1978 to February 
1981, which the RO determined to have been under dishonorable 
conditions for VA purposes.  See November 1981 administrative 
decision.  VA benefits based on any disability incurred in or 
aggravated during this period are, therefore, prohibited.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim.  

The issue was remanded by the Board in March 2008 for 
additional development, specifically to make efforts to 
obtain the Veteran's complete service treatment records.  The 
actions directed by the Board have been accomplished.  All 
available service medical records have been obtained.  See 
Response from the National Personnel Records Center, received 
July 24, 2008.  

The Board also remanded a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD), which 
was subsequently granted by the Appeals Management Center 
(AMC) in a January 2010 rating decision.  As such, that issue 
is no longer before the Board for appellate review.  

The Board previously referred the issue of entitlement to 
service connection for a left knee disability, which had been 
raised by the record but not adjudicated by the Agency of 
Original Jurisdiction (AOJ).  As review of the claims folder 
does not reveal that any action has been taken to adjudicate 
this claim, the Board again refers the issue to the AOJ for 
appropriate action.  


FINDING OF FACT

The evidence of record does not show that the Veteran's 
hepatitis C was incurred during active service.  

CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where 
the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack 
of symptoms prior to service, continuity of symptoms after 
in-service injury or disease, and receipt of medical 
treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.  

The Veteran seeks entitlement to service connection for 
hepatitis C, which he contends he acquired as a result of his 
service as a casualty clerk with the 14th Infantry in Vietnam 
and his daily exposure to blood when dealing with dead and 
wounded men.  See March 2005 notice of disagreement (NOD).  

The Veteran's available service treatment records are devoid 
of reference to complaint of, or treatment for, hepatitis C.  
His service personnel records, which are voluminous, 
corroborate that he served as a "clerk" with Company B, 2nd 
Battalion, 14th Infantry, in Vietnam between December 29, 
1965 and January 20, 1966, when his military occupational 
specialty (MOS), while still stationed in Vietnam, changed to 
"clerk typist."  The Board notes that in addition to 
serving as a clerk typist during his tours in Vietnam, the 
Veteran was also a stenographer and an administrative 
supervisor.  The Board also notes that other personnel 
records indicate that the Veteran was discharged from service 
as a result of heroin dependence.  See service personnel 
records.  

As noted in the prior remand, the Veteran tested positive for 
hepatitis C in November 2003, began treatment at the VA 
Medical Center (VAMC) thereafter, and received a confirmed 
diagnosis following a February 2004 liver biopsy.  Therefore, 
he has one of the elements required to substantiate a claim 
for service connection, namely medical evidence of a current 
disability.  

The evidence in this case, however, does not support the 
claim for service connection for hepatitis C.  As an initial 
matter, while the Board finds that the Veteran is competent 
to report that he served as a casualty clerk with the 14th 
Infantry in Vietnam and was exposed to blood on a daily 
basis, see Layno, 6 Vet. App. at 470 (1994), it does not find 
this assertion credible.  This is so because his service 
personnel records do not corroborate that he was a casualty 
clerk.  The service personnel records show that he served as 
a clerk, clerk typist, stenographer, and administrative 
supervisor.  Additionally, a January 2001 Memorandum of 
Consideration from the Department of the Army indicates that 
the Veteran was awarded MOSs of 71B (clerk typist) and 71D 
(legal clerk) in 1967, following his first tour in Vietnam.  
Given these MOSs, the evidence shows that the Veteran served 
as a clerk in an administrative, rather than a medical, 
capacity.  In light of the foregoing, there is no credible 
medical or lay evidence of an in-service event or in-service 
incurrence.  

In addition, there is no medical evidence establishing that 
the Veteran's diagnosed hepatitis C is related to service.  
In the absence of medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability, service connection is not warranted and the claim 
must be denied.  See 38 C.F.R. § 3.303.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the March 2004 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See July 2003 letter.  He was provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess/Hartman, 
in a March 2006 letter.  Accordingly, the duty to notify has 
been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran's available service and VA treatment records, 
as well as his service personnel records, have been obtained.  
The Board acknowledges that the Veteran was not provided with 
a VA examination, but finds that an examination is not 
warranted because there is no credible medical or lay 
evidence of an in-service event or in-service incurrence.  
See 38 C.F.R. § 3.159(c)(4) (2009).  Specifically, the 
evidence does not show that the Veteran served as a casualty 
clerk during service.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for hepatitis C is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


